Title: From William Cranch to John Quincy Adams, 19 February 1825
From: Cranch, William
To: Adams, John Quincy


				
					Sir,
					Alexa D.C. feb 19 1825.
				
				Mr John Douglas Simms of Virginia is the son of Col Charles Simms for many years collector of the Port of Alexandria, and wishes to obtain employment under government. You are not unacquainted with the revolutionary Services of his father, who was a very brave officer & distinguished himself at the defence of the fort at Mud island. He was the personal friend of Genl. Washington and a uniform Supporter of his administration and principles—Mr. Simms practised law in Alexandria for a number of years with success, and had acquired a reputation which was leading him into a valuable practice, when he married into the family of the late Daniel Carroll Brent, formerly Marshal of this District, and determined to reside upon her land and depend upon agriculture for support. Upon the Death of Col. Brent however, it appeared that the land was encumbered, and must be sold to pay his Debts; in consequence of which Mr. Simms is now thrown upon the world with a large family. Mr. Simms’ character is not only irreproachable; but in a high degree amiable—his talents far above mediocrity, and his mind highly cultivated. Had he continued at the bar, I think he would have risen to the first rank of Advocates. Should any Judicial seat become vacant in any of the territorial governments, I have no hesitation in Saying that I think he would discharge the duties of such an office with honour and ability. Mr. Simms is well known to Mr. Brent of the Department of State, Colo. Wm: Brent and Mr. Swann the District Attorney to whom I beg leave to refer.Feeling a strong personal friendship for Mr. Simms, I dare not trust myself in saying how much I wish him success in his application.I have the honor to be &c. &c.
				
					W. Cranch.
				
				
			